                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                            CR-12-81-BMM

                 Plaintiff,

       vs.
                                                          ORDER
JUNE LEE WOLVERINE,

                 Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on August 6, 2019. (Doc. 107.) Wolverine filed

objections on August 15, 2019. (Doc. 112.) The Court reviews de novo findings

and recommendations to which a party objects. 28 U.S.C. § 636(b)(1).

      Judge Johnston conducted a revocation hearing on August 6, 2019. (Doc.

111 at 2.) The United States accused Ms. Wolverine of violating her conditions of

supervised release by (1) consuming alcohol; (2) committing a new crime; (3) by

using methamphetamine; and (4) by failing to report for mental health treatment.

(Doc. 111 at 2.) Wolverine admitted allegations 1, 3 and 4, but denied allegation 2.

(Doc. 111 at 2 and 3.) The United States did not attempt to prove that Wolverine

had committed another crime. (Doc. 111 at 3.)
      Wolverine now opposes Judge Johnston’s Findings and Recommendations

objecting to the recommended sentence of 3 months and requesting to allocute

before the undersigned. (Doc. 112.)

      The Court conducted a revocation hearing on September 3, 2019. (Doc.

114.) The Court has also considered the 18 U.S.C. § 3553(a) factors and agrees

with Judge Johnston’s Findings and Recommendations. Wolverine’s violations of

her conditions represent a serious breach of the Court’s trust. These violation prove

serious and warrant revocation of Wolverine’s supervised release. Judge Johnston

has recommended that the Court revoke Wolverine’s supervised release and

commit Wolverine to the custody of the Bureau of Prisons for three months. (Doc.

111 at 4.) Judge Johnston further has recommended that 33 months of supervised

release follow her custody period with the first two months of supervised release

spent at Passages in Billings, Montana. (Doc. 11 at 4.) The sentence recommended

by Judge Johnston is sufficient, but not greater than necessary.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 111) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant June Lee Wolverine be

sentenced to custody for three months, followed by 33 months supervised release

with the first two months of supervised release spent at Passages in Billings,

Montana.
DATED this 3rd day of September, 2019.
